Name: Council Regulation (EEC) No 585/83 of 14 March 1983 amending, in respect of certain products originating in Romania, the import arrangements provided for in Regulation (EEC) No 3799/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 3 . 83 Official Journal of the European Communities No L 71 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 585/83 of 14 March 1983 amending, in respect of certain products originating in Romania, the import arrangements provided for in Regulation (EEC) No 3799/81 Whereas, following the examination of different aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken in particular of Article 3 ( 1 ) of the Agree ­ ment between the European Economic Community and the Socialist Republic of Romania on trade in industrial products (3), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 3799/81 of 15 December 1981 amending Regulation (EEC) No 3449/80 by way of extending the lists of products originating in Romania in respect of which quantita ­ tive restrictions on import into the Community have been eliminated (') fixes the import arrangements for products originating in Romania which have not been liberalized at Community level ; Whereas the Joint Committee, established by the Agreement between the European Economic Commu ­ nity and the Socialist Republic of Romania of 28 July 1980 (2), met in Bucharest on 2 and 3 December 1982 ; whereas upon completion of its work it recommended, among other measures, the abolition of quantitative restrictions on the release for free circulation in certain Member States of products originating in Romania ; HAS ADOPTED THIS REGULATION : Article 1 The quantitative restrictions on the release for free circulation of the products originating in Romania listed in the Annex shall be abolished in the Member States referred to with respect to each product. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1983 . For the Council The President H.-W. LAUTENSCHLAGER (') OJ No L 380, 31 . 12 . 1981 , p . 1 . 2) OJ No L 352, 29 . 12 . 1980 , p . 2 . (3) OJ No L 352, 29 . 12 . 1980, p. 5 . No L 71 /2 Official Journal of the European Communities 17. 3 . 83 ANNEX Products referred to in Article 1 Member State CCT heading No ( 1982) NIMEXE code ( 1982) Description 65.01-10Germany Greece 65.01 A ex 40.10 40.10-ex 10, ex 90 73.40-6173.40 ex B 84.06 C ex I D ex II Hat-forms, hat bodies and hoods of fur felt or of felt of wool and fur Conveyor or elevator belts or belting and other trans ­ mission belts or belting, jointless Balls and other solid shapes, for use in grinding and crushing mills Two-stroke spark ignition engines of a cylinder capa ­ city of more than 10 cm3 Parts and accessories for two-stroke spark ignition engines of a cylinder capacity of more than 10 cm3 and for four-stroke spark ignition engines of a cylinder capacity of more than 150 cm3 and of a power of 16 hp or less Transistorized radio-broadcast receivers 84.06-ex 20, ex 22, ex 24, ex 39 , ex 42, ex 46, ex 48 , ex 98 United Kingdom 85.15 A III b) ex 2 85.1 5-ex 16, ex 17 , ex 19